DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 25, 2021.  Claims 1, 4, 7, and 10 are amended.  Claims 3 and 11 – 20 are cancelled.  Claims 1 – 2 and 4 – 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings are withdrawn based upon the amendment submitted April 25, 2021 and incorporated herein.

Claim Objections
The objection of claims 3, 10, and 13 are withdrawn based upon the amendment submitted April 25, 2021 and incorporated herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "most useful" in claims 1 is a relative term which renders the claim indefinite.  The term "most useful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The rejection of claims 1, 7, 11, and 17, with respect to using a relative term (the phrase “designed to ease” in claims 1 and 11, and the term “helpful” in claims 7 and 17), are withdrawn based upon the amendment submitted April 25, 2021 and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 5 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melder (U.S. Publication Number 2010/0145146 A1) in view of .

Claim 1 (Currently Amended): Melder teaches a method, comprising the steps of:  
2at a computer (paragraph 82 discloses a high speed I/O data transfer port which permits both digital data transfers to an external computer, such as a personal desktop or laptop computer), receiving and recording a video feed from a camera at or near a tip of 3an endoscope being used in surgery of a patient (paragraph 18 discloses a portable hand-held device or image viewer (LCD and image processor) affixed to an endoscope for recording and viewing; paragraph 20 discloses the portable device may include a viewing screen to permit a user to view or replay images in the form of still shots or videos; paragraph 87 discloses the endoscopic camera includes motion video record buttons, and still photograph shutter buttons);  
4receiving instructions at the computer to edit the recorded video into an educational 5video for the patient (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images; paragraph 114 discloses the computer or system connected to the portable device includes software that permits a user to manage, edit, convert, or prepare the information for transmission to an HIS/EMR or other system or user), 
via a user interface designed to be tailored around specific editing operations most useful in editing recorded video into an 6educational video form and content for specific patients (paragraph 67 discloses endoscopic images are displayed on a computer screen (user interface), which may be an on-board screen on a notebook style computer or an independent monitor networked with the computer, or a desktop workstation computer; paragraph 74 discloses a unitary camera unit coupled to an endoscope which includes a focus ring and a zoom ring so the physician may adjust the image for display on the viewing screen (editing); paragraph 85 discloses a direction button which performs several additional functions in conjunction with the mode button, menu button, and on-screen menu presented to the physician using video display), and 
performing the received instructions to generate and store the educational 8video into a memory of the one or more computers (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images).
Melder fails to explicitly teach the following limitations met by Raymond as cited:
the educational video having form and annotation content specific to the patient designed to educate the patient in post-surgical care of the patient’s specific pathology and/or surgery, including video specific to the patient and pre-recorded material generic to patients with similar pathologies and/or surgeries (Figure 4E discloses an exercise customization in which a user can input notes (see reference character 408) such that the notes will be included in the narration – the Examiner interprets the inputted notes as annotation; column 2, lines 56 – 64 discloses treatment programs including care after surgery (post-surgical care); column 3, lines 4 – 10 discloses a patient module which ,
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Raymond discloses the development of physical therapy programs that are tailored to a patient’s condition, and tracks whether the patient is performing the prescribed exercises at home and assists the patient in performing the exercises properly by displaying the one or more exercises to the patient using a tutorial on a computer.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder to further include the development of a treatment program, the retrieval of the program by the patient, the tracking of the patient’s use of the program, the entry of feedback about the program by the patient, and the processing of the feedback as disclosed by Raymond.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder in this way for instructing a patient with respect to his or her treatment program, the proper performance of the prescribed exercises (Raymond:  column 1, lines 45 - 53).
Melder and Raymond fail to explicitly teach the following limitations met by Hallwachs as cited:
9via a viewing interface compliant with patient confidentiality laws, providing the 10educational video to the patient (paragraph 68 discloses the computer system can be 
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Raymond discloses the development of physical therapy programs that are tailored to a patient’s condition, and tracks whether the patient is performing the prescribed exercises at home and assists the patient in performing the exercises properly by displaying the one or more exercises to the patient using a tutorial on a computer. Hallwachs discloses a system for managing healthcare by allowing an application (e.g. a control and service application) to be embedded on a plurality of client terminals where the sensor collects patient information (for instance, shortness of breath, change in blood pressure) to allow the physician to provide a more complete treatment plan which may include educational videos in the form of an interactive video or a streaming video application.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder and Raymond to further include automated deployment of remote measurement, patient monitoring, 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder and Raymond in this way using an Internet of Things paradigm to dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities (Hallwachs:  paragraph 3).

Claim 2 (Original): Melder, Raymond, and Hallwachs teach the method of claim 1. 
Melder and Raymond fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the steps of: 
by one or more computers, receiving an initial inquiry from a patient requesting information about a disease or injury treatable by surgery (paragraph 175 discloses one or more communication features configured to facilitate communication between the patient and a care provider of the patient and can include instant intercom, instant video, and a messages indicator; paragraph 177 discloses a portal configured to facilitate home telecare for the patient and can include access to educational information); and 
by the one or more computers, moderating a dialog between the patient and a human expert in treatment of the patient's disease or injury, including taking a patient history for storage into the computer memory (paragraph 166 discloses providing 
The motivation to combine Melder, Raymond, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Original): Melder, Raymond, and Hallwachs teach the method of claim 1. Melder teaches a method in which: the editing user interface provides three or more capabilities, including at least two of temporal selection, spatial cropping, incorporation of prerecorded canned clips, juxtaposing two video segments and/or still frames side-by-side, adding voice-over, and adding chalk- drawing markup (paragraph 85 discloses thumbnail images (side-by-side frames), audio voice clips (voice over), and more).  

Claim 6 (Original): Melder, Raymond, and Hallwachs teach the method of claim 1. 
Melder and Raymond fail to explicitly teach the following limitations met by Hallwachs as cited:
in which: the educational video includes an explanation of the patient's pre-surgical condition and/or pathology, what was done during the surgery, the result, and recommendations for post-surgical management, in each case, specific to the patient 
The motivation to combine Melder, Raymond, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 (Currently Amended): Melder, Raymond, and Hallwachs teach the method of claim 1. 
Melder fails to explicitly teach the following limitations met by Raymond as cited:
in which: the educational video includes educational material designed to educate the patient in post-surgical recovery (Figure 4E discloses an exercise customization in which a user can input notes (see reference character 408) such that the notes will be included in the narration – the Examiner interprets the inputted notes as annotation; column 2, lines 56 – 64 discloses treatment programs including care after surgery (post-surgical care); column 3, lines 4 – 10 discloses a patient module which displays video and text instructions to a patient regarding the patient’s treatment program; column 9, lines 1 – 13 discloses a health/medical service provider can provide a specific education appropriate for patient care).  
The motivation to combine Melder, Raymond, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 (Original): Melder, Raymond, and Hallwachs teach the method of claim 1. Melder teaches a method in which: the educational video is stored in internet cloud storage (Figure 40), and the viewing interface provides the educational video to the patient from that cloud storage (paragraphs 23 and 115).  

Claim 9 (Original): Melder, Raymond, and Hallwachs teach the method of claim 1. 
Melder and Raymond fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the step of: providing to the patient an object bearing a unique identifier for the endoscope used in the surgery (paragraph 131 discloses the sensor and SNA equipment can be scanned and inventoried for warranty and legal reasons which includes the serial number and media access control address), and receiving that unique identifier as part of the credential verification of the patient to establish the patient's right to view the video (paragraphs 131 and 132 discloses legal consent (authorization)).  
The motivation to combine Melder, Raymond, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (Currently Amended): Melder, Raymond, and Hallwachs teach the method of claim 1. 
Melder fails to explicitly teach the following limitations met by Hallwachs as cited:

The motivation to combine the teachings of Melder, Raymond, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melder (U.S. Publication Number 2010/0145146 A1) in view of Raymond (U.S. Patent Number 8,165,901 B2) and Hallwachs (U.S. Publication Number 2015/0363563 A1) further in view of Shibata (U.S. Patent Number 10,389,926 B2).

Claim 4 (Currently Amended): Melder, Raymond, and Hallwachs teach the method of claim 1. Melder teaches a method in which: 
the endoscope has a control designed to control recording of the received video (paragraph 18 discloses a portable hand-held device or image viewer affixed to an endoscope for recording and viewing images), the system providing at least three modes of operation of the control, the modes including at least two of: 
(d) capture video during the time when the control is actuated (paragraph 87 discloses a video record button used for capturing videos).
Melder, Raymond, and Hallwachs fail to explicitly teach the following limitations met by Shibata as cited:

(b) capture an interval of time immediately preceding a control actuation, 
(c) capture an interval of time extending both before and after the control actuation, the next five seconds, 
 (e) toggle back and forth between recording and not recording the video, or 
(f) bookmark a continuously recorded portion of the recorded video.  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder, Raymond, and Hallwachs to further include a video signal generating apparatus equipped with a camera and to a video signal receiving apparatus for receiving the video signal generated by that video signal generating apparatus as disclosed by Shibata.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder, Raymond, and Hallwachs in this way using an Internet of Things paradigm to dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities (Shibata:  paragraph 3).

Response to Arguments
Applicant's arguments filed April 25, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments are addressed in the order in which they were presented.
The Applicant argues Hunt does not disclose “patient confidentiality”.  The Examiner respectfully disagrees.  The Examiner submits a new citation (see claim 1 above) has been documented clarifying patient confidentiality with respect to HIPAA.   Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues the relevant claim language of the claims defines structural differences, particularly the digital content not the use.  The Examiner respectfully submits that a new prior art reference has been cited to address the limitation “the educational video having form and annotation content specific to the patient designed to educate the patient in post-surgical care of the patient’s specific pathology and/or surgery, including video specific to the patient and pre-recorded material generic to patients with similar pathologies and/or surgeries”.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626